DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 are pending.  Applicant’s previous election of the following species still applies and no claims are currently withdrawn.

    PNG
    media_image1.png
    137
    637
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 06/30/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. (U.S. 2015/0368498) in view of Dejong et al. (U.S. 2010/0316846) in view of Berbert (U.S. 2010/0181370) in view of Taguchi (JP 2011-143690, see machine translation).
Regarding claims 1-3, 5-6, Okuyama teaches a barrier film for electronic devices ([0033], this limitation is not given patentable weight because it is in only an intended use) that has an overlapping water permeability rate ([0032], [0170], the measurement conditions are not the same as those claimed but are more aggressive conditions and achieve a lower permeability such that the permeability would be even lower and still within the claimed range if measured under the less aggressive measurement conditions as claimed) and comprises a plastic substrate layer, inorganic barrier layer, and water trapping layer as claimed (claims 5 and 6) and in the same order as in the present application ([0052]-[0073]).
Okuyama does not disclose the desiccant sheet as claimed.  However, Dejong is also directed to moisture sensitive films (see abstract, [0004], like the film of Okuyama with the water trapping layer) and teaches that such film may be stored/packaged without prematurely absorbing water by rolling the moisture sensitive layer up with a separate desiccant layer and then (optionally) sealing that roll of material inside a metal foil pouch, with the desiccant layer being removable from the moisture sensitive layer as in claim 3 ([0040], [0042]).  Thus, it would have been obvious to have combined the moisture absorbing film of Okuyama with a desiccant sheet (in a roll) and metal foil package as taught by Dejong so that the moisture absorbing film does not absorb moisture prematurely (i.e., stays dry until ready for final use).
Modified Okuyama does not disclose the water content of the barrier film, however, both references clearly indicate that moisture should be kept away from the barrier film until final use, such that the water content in the packaged barrier film obviously would be kept as low as possible (overlapping the claimed range of claim 2) as an art-recognized result effective variable.
Dejong in modified Okuyama does not explicitly disclose that when the moisture sensitive film and desiccant sheet are wound up they are wound onto a roll.  However, this would have been obvious to one having ordinary skill in the art based on common knowledge that a supporting roller facilitates winding a film into a roll.  Additionally, Berbert is also directed to winding films and teaches that a roller is used in such operations, which implicitly provides the benefit of giving structural support for the film while it is being wound and to allow for easier transport of the wound film for storage and/or additional processing (compared to relying on the mechanical properties of the film by itself to support the roll of film) ([0044]).  Thus, it would have been obvious to have wound the film in modified Okuyama onto a roll (instead of just winding the film onto itself) to facilitate the winding process, provide structural support for the roll of film, and to allow for easier transport, storage, and processing of the film.
Modified Okuyama does not disclose that the desiccant and the moisture sensitive barrier film are releasably adhered to each other, as claimed.  However, Taguchi is also directed to desiccant films and teaches that such a film may have a releasable (i.e., peelable) adhesive thereon, which allows the desiccant film to be temporarily attached to other films, such as a barrier film (“water vapor barrier effect”), and also implicitly allows the desiccant film to be removed and/or repositioned and/or re-used via the releasable functionality of the adhesive ([0001], [0016]-[0017], [0032]).  Thus, it would have been obvious to have included a releasable adhesive on the desiccant sheet in modified Okuyama as taught by Taguchi so that the desiccant film could be more firmly attached to the barrier film while still be releasable from the barrier film and also to generally allow for the desiccant film to be removed and/or repositioned and/or re-used.  Such an arrangement would result in the desiccant film being stuck onto the barrier film via the adhesive layer, as in claim 1.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. (U.S. 2015/0368498) in view of Dejong et al. (U.S. 2010/0316846), in view of Berbert (U.S. 2010/0181370) in view of Taguchi (JP 2011-143690, see machine translation), as applied to claim 1 above, and further in view of Shinbach (U.S. 4,598,826)
Regarding claims 4, modified Okuyama teaches all of the above subject matter including sealing the roll in a metal pouch as in claim 4 but does not disclose that the sealing is via heat-sealing.  However, Shinbach is also directed to metal pouches that are designed to keep out moisture (i.e., “hermetic,” as sought by Dejong in modified Okuyama) and teaches that the sealing functionality may be accomplished via heat sealing (see abstract, col. 1, lines 45-70).  Thus, it would have been obvious to have used a heat sealable metal pouch like in Shinbach as the general metal sealable pouch in modified Okuyama because the pouch provides the intended functionality (i.e., hermetic seal/packaging) and because heat sealing was a known suitable means of achieving the desired sealable functionality.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. (U.S. 2015/0368498) in view of Dejong et al. (U.S. 2010/0316846), in view of Berbert (U.S. 2010/0181370) in view of Taguchi (JP 2011-143690, see machine translation), as applied to claim 1 above, and further in view of Fukui (JP 2014-221514, see machine translation).
Regarding claims 7, modified Okuyama teaches all of the above subject matter but does not disclose the particular type of desiccant film as in claim 7.  However, Fukui is also directed to desiccant films used in packaging moisture sensitive articles ([0002], like the desiccant film rolled up with the barrier film in modified Okuyama) and teaches that such a desiccant film may comprise a base material layer and moisture proof layer (together corresponding to the claimed surface protection resin layer, and having a permeability overlapping the claimed range, [0017]-[0020) with a hygroscopic resin layer that comprises resin and a dispersed desiccant ([0024]-[0026]).  Thus, it would have been obvious to have used the desiccant film of Fukui as the desiccant sheet called for in modified Okuyama because it provides the functionality desired in modified Okuyama (i.e., absorbing/keeping away moisture from moisture sensitive articles).  
Modified Okuyama does not disclose that the hygroscopic layer in the desiccant film faces the barrier layer (with the protective layer facing the other sides) however this would be obvious because the desiccant film is intended to keep moisture away from the barrier layer in the arrangement of Dejong in modified Okuyama, and therefore arranging the two films so that the protective layer faces the barrier layer would prevent the hygroscopic layer from achieving its intended purpose (i.e., keeping moisture from the barrier layer).  The claimed arrangement is also obvious given the extremely finite number (i.e., two) of possible arrangements of the protective layer/hygroscopic layer relative to the barrier layer.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787